DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
Applicant first argues that Potter does not disclose controlling an amount of fusing agent applied to a region of a layer and, more specifically, the amount of agent to provide an insulating composition within predetermined performance parameters (pg 6 last paragraph). The Examiner respectfully disagrees. Potter explicitly discloses printing material which contains electrically insulating material in order to form insulative “jackets” around the electrically conductive tracts (pg 19 para 2).
Applicant next argues that Potter does not disclose controlling irradiation based on an amount of using agent to be applied. The Examiner respectfully disagrees. Potter explicitly discloses providing “an amount of a radiation absorbent material over a selected surface portion” (claim 15 step ii) and providing “radiation across the selected surface portion of the layer” (claim 15 step iv, emphasis added). Potter further discloses that the radiation source may be a scanning laser (pg 9 lines 19-20)It would have been apparent to one of skill in the art that with a larger, “selected” print area more radiation absorbent material would be used and, as the radiation is supplied selectively, more radiation would be used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter (WO2015136277), for the reasons set forth in the prior Office Action.
Potter discloses machine readable medium comprising instructions (pg 9 ln 10-14)(a controller is interpreted as including a machine readable medium) which when executed by a processor cause the processor to:
determine fabrication instructions for printing an object layer comprising a conductive element in a substantially insulating composition (pg 9 ln 21-31),
the fabrication instructions being to:
control an amount of at least one fusing agent applied to a region of the layer to provide the substantially insulating composition having predetermined performance parameters (pg 9 last para, pg 19 para 2); and
control irradiation of the layer based on the amount of fusing agent to be applied (claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter, for the reasons set forth in the prior Office Action.
In addition to the discussion of claim 8, above, Potter further discloses depositing an electrically insulating material so as to surround the electrically conductive tracks or paths with electrically insulating material but does not disclose the order in which the electrically insulating material and electrically conductive material are deposited (pg 19 paragraph 2). Potter does not explicitly disclose further comprising instructions which when executed by a processor cause the processor to: determine fabrication instructions to print a fusible conductive agent before printing the fusing agent, wherein the fusible conductive agent is to provide the conductive element after fusing. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. printing the fusible conductive agent before or after printing the fusing agent, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter as applied to claim 8, above, and further in view of Okamoto (US20170106596).
In addition to the discussion of claim 8, above, Potter does not disclose further comprising instructions which when executed by a processor cause the processor to: determine fabrication instructions to control an irradiation intensity of the layer to promote fusion of a build material from which the layer is formed for the amount of fusing agent applied. However, this is taught by Okamoto. Okamoto teaches controlling the irradiation energy for specific types of materials to produce a three-dimensional object having a desired quality (para 0059). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the machine readable medium of Potter with instructions to control the irradiation energy in order to produce a three-dimensional object having a desired quality with specific types of materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742